Citation Nr: 1135835	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  03-21 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that the Veteran's death resulted from treatment at Department of Veterans Affairs medical facilities.

2.  Entitlement to Dependent's Educational Assistance (DEA) pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant's claims.

In March 2008, the appellant presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The Board issued a June 2008 decision that denied the issues on appeal.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court) which, in a June 2010 Memorandum Decision, vacated and remanded the case to the Board.

In March 2011, the Board requested an opinion from an Independent Medical Expert (IME).  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2010).  That opinion was obtained in May 2011 and has been associated with the VA claims folder.  In a May 2011 letter, the appellant was provided with notice of the IME opinion as well as the opportunity to submit additional evidence under 38 C.F.R. § 20.903.  In response, the appellant, through her attorney, submitted additional argument in support of the appeal, which will be discussed below.

The issues on appeal are REMANDED to the RO.  VA will notify the appellant if further action on her part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appellant's claims on appeal must be remanded for further development.

As indicated above, the issues on appeal were remanded to the Board in a June 2010 Court Memorandum Decision.  In February 2011, the appellant, through her attorney, submitted additional evidence and argument in support of her appeal.  At that time, she also submitted a written waiver of local consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  In April 2011, the appellant submitted more evidence, which was also accompanied by a written waiver of local consideration.

Crucially, in response to the May 2011 letter which provided the appellant with notice of the IME opinion as well as the opportunity to submit responsive evidence, the appellant's attorney submitted a letter dated August 2011.  In this letter, the appellant's attorney indicated that "[a]t this time, the previously submitted AOJ is revoked waived.  Please remand he claim to the Regional Office."

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration.  However, section 20.1304(c) requires that such evidence must be 'pertinent' to the claim.  The Board has considered the additional evidence submitted in February 2011 and April 2011, and finds it to be pertinent to the pending DIC claim.  Thus, a remand for local consideration of the newly added evidence is required as waiver of local consideration of the evidence was recently revoked.

The Board is cognizant of the fact that this case has a lengthy procedural history.  However, as indicated below, the actions of the appellant's counsel have necessitated an additional remand in this matter.

The Board further observes that in the June 2010 Memorandum Decision, the Court determined the second issue on appeal (entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35) to be intertwined with the outcome of the DIC claim.  In other words, resolution of the DIC claim will impact VA's analysis of the DEA claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, as the claims are inextricably intertwined, the Board will defer consideration of the appellant's DEA claim.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the appellant, through her attorney, and request that she identify any outstanding medical records pertinent to the pending claims on appeal.  The RO should take appropriate steps to secure any medical evidence so identified and associate it with the VA claims folder.

2. After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant and her attorney should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

